ACCEPTED
                                                                                         01-15-00866-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 11/25/2015 12:15:53 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



                     No. 01-15-00866-CV
 _________________________________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
                                                      HOUSTON, TEXAS
                        I        C
                         N THE OURT OF PPEALS  A 11/25/2015 12:15:53 PM
                FOR      THE IRST ISTRICT OF EXAS CHRISTOPHER
                         F     D            T             Clerk
                                                                  A. PRINE

 _________________________________________________________________

              RSM PRODUCTION CORP. AND JACK GRYNBERG,
                                             Appellants

                                         v.

                 GLOBAL PETROLEUM GROUP, LTD.
                                               Appellee
____________________________________________________________________

              On Appeal from the 189th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2013-74337
                   Honorable Bill Burke, Judge Presiding
____________________________________________________________________

         MOTION FOR 30-DAY EXTENSION OF TIME TO FILE
                       BRIEF AS APPELLANTS
____________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants, RSM Production and Jack Grynberg, respectfully request a 30-

day extension of the deadline to file their brief as appellants under Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d), and would respectfully show this Court

as follows:
1.    This is Appellants’ first motion for extension of time to file their brief.

2.    The filing deadline for Appellants’ brief is presently December 10, 2015.

3.    Appellants request a 30-day extension of the deadline to file their opening
      brief, which would make the brief due January 11, 2016.

4.    Appellants’ counsel needs additional time to file the brief because of the
      intervening Thanksgiving holiday, as well as pending deadlines in other
      litigation.

     WHEREFORE, Appellants RSM Production and Jack Grynberg respectfully

request that the Court grant this motion and extend the deadline for their opening

brief to Monday, January 11, 2016.

                                        Respectfully submitted,

                                        /s/ Andrew C. Nelson
                                        Howard L. Close
                                        State Bar No. 04406500
                                        Randall C. Owens
                                        State Bar No. 15380700
                                        Bradley W. Snead
                                        State Bar No. 24049835
                                        Andrew C. Nelson
                                        State Bar No. 24074801
                                        WRIGHT & CLOSE, LLP
                                        One Riverway, Suite 2200
                                        Houston, Texas 77056
                                        Telephone: (713) 572-4321
                                        Facsimile: (713) 572-4320
                                        close@wrightclose.com
                                        owens@wrightclose.com
                                        snead@wrightclose.com
                                        nelson@wrightclose.com

                                        Attorneys for Appellants,
                                        RSM Production Corp. and Jack Grynberg

                                          2
                     CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I conferred
with counsel for Appellee via email on Monday, November 23rd at 5:14 pm,
asking whether counsel opposed this motion. I received an email response on
Tuesday morning, stating: “We are consulting with our client and will get back to
you once we hear from him.” As of the time of this filing, Wednesday, November
25th, I have not received any further response.


                                      /s/ Bradley W. Snead
                                      Bradley W. Snead




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on
the following attorneys by electronic service on this 25th day of November 2015:

Brian F. Antweil
Emily L. Rochy
KATTEN MUCHIN ROSENMAN UK, LLP
1301 McKinney Street, Suite 3000
Houston, TX 77010-3033
brian.antweil@kattenlaw.com
emily.rochy@kattenlaw.com

Attorneys for Appellee,
Global Petroleum Group, Ltd.



                                      /s/ Andrew C. Nelson
                                      Andrew C. Nelson




                                        3